   Case: 1:21-cv-00135 Document #: 167 Filed: 09/01/21 Page 1 of 3 PageID #:3585




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


                                           Civil Action File No.: 1:21-cv-00135
In re: Clearview AI, Inc. Consumer Privacy
Litigation                                 Judge Sharon Johnson Coleman

                                                    Magistrate Judge Maria Valdez



PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY IN CONNECTION WITH
PLAINTIFFS’ OPPOSITION TO CLEARVIEW DEFENDANTS’ MOTION TO DISMISS

       Plaintiffs, by and through interim lead class counsel, respectfully submit this Notice of

Supplemental Authority in connection with Plaintiffs’ Opposition to Clearview Defendants’

Motion to Dismiss (Dkt. 134). Specifically, on August 27, 2021, the court in the matter of

American Civil Liberties Union v. Clearview AI, Inc., No. 20 CH 4353 (Cir. Ct. Cook Cnty.) denied

in its entirety the motion to dismiss of Defendant Clearview AI, Inc. As here, the case alleges

violations of Illinois’ Biometric Information Privacy Act (“BIPA”). As relevant here, in its motion

to dismiss, Defendant Clearview AI, Inc. unsuccessfully sought dismissal on the following

grounds: (a) BIPA does not apply to photographs or faceprints derived from photographs; (b)

Illinois’ extraterritoriality doctrine and the dormant Commerce Clause barred the plaintiffs’

claims; and (c) BIPA, as applied in the case, violated the First Amendment. A copy of the court’s

opinion is attached hereto as Exhibit 1.

Dated: September 1, 2021

                                             Respectfully submitted,


                                      By:    /s/ Scott R. Drury
                                             SCOTT R. DRURY
                                             Interim Lead Class Counsel for Plaintiffs


                                                1
Case: 1:21-cv-00135 Document #: 167 Filed: 09/01/21 Page 2 of 3 PageID #:3586



                                   Mike Kanovitz
                                   Scott R. Drury
                                   Andrew Miller
                                   LOEVY & LOEVY
                                   311 N. Aberdeen, 3rd Floor
                                   Chicago, Illinois 60607
                                   312.243.5900
                                   drury@loevy.com

                                   Scott A. Bursor
                                   Joshua D. Arisohn
                                   BURSOR & FISHER, P.A.
                                   888 Seventh Avenue
                                   New York, NY 10019
                                   646.837.7150
                                   scott@bursor.com
                                   jarisohn@bursor.com

                                   Frank S. Hedin (to be admitted pro hac vice)
                                   HEDIN HALL LLP
                                   Four Embarcadero Center, Suite 1400
                                   San Francisco, California 94104
                                   415.766.3534
                                   fhedin@hedinhall.com

                                   Michael Drew
                                   NEIGHBORHOOD LEGAL LLC
                                   20 N. Clark Street #3300
                                   Chicago, Illinois 60602
                                   312.967.7220
                                   mwd@neighborhood-legal.com

                                   Michael Wood
                                   Celetha Chatman
                                   COMMUNITY LAWYERS LLC
                                   20 N. Clark Street, Suite 3100
                                   Chicago, Illinois 60602
                                   312.757.1880
                                   mwood@communitylawyersgroup.com
                                   cchatman@communitylawyersgroup.com




                                      2
   Case: 1:21-cv-00135 Document #: 167 Filed: 09/01/21 Page 3 of 3 PageID #:3587




                                           Steven T. Webster
                                           Aaron S. Book
                                           WEBSTER BOOKK LLP
                                           300 N. Washington, Ste. 404
                                           Alexandria, Virginia 22314
                                           888.987.9991
                                           swebster@websterbook.com

                                           Other Counsel for Plaintiffs




                              CERTIFICATE OF SERVICE

        I, Scott R. Drury, an attorney, hereby certify that, on September 1, 2021, I filed the
foregoing document using the Court’s CM/ECF system, which effected service on all counsel of
record.

                                                  /s/ Scott R. Drury
                                                  Interim Lead Class Counsel for Plaintiffs




                                              3
